DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Allowable Subject Matter
Claims 15–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims Claims 15–17, the claims are each amended to recite a step of “generat[ing] a normalized Intra-Inter applying a right-shift operation by a number of bit or bits to the weighted sum of the Intra predictor and the Inter predictor, the number being log-base-2 of the sum of the Intra weighting factor and the Inter weighting factor”.  This variable logarithmic scaling is distinct from the closest prior art scaling in U.S. Patent No. 9,609,343 (“Chen”), in which the weighted sum of the intra and inter predictors is always scaled to be 1, resulting in a shift of log2(1) of 0 bits.  Upon further search, International Publication WO 2020/187329 (“Liu”) discloses this amended material, for example at claim 10.  However, Liu is an International Publication published on 24 September 2020, after the US filing date of the claimed invention of 4 December 2019 and after the earliest priority date of 7 June 2016.  Because Liu was not disclosed before the effective filing date of the claimed invention, it does not qualify as prior art under 35 U.S.C. § 102(a)(1), and because it is not a U.S. Patent or U.S. Patent Application, it does not qualify as prior art under 35 U.S.C. § 102(a)(2).
With respect to claims 18–20, the claims are amended to recite distinct steps of determining whether Intra-Inter mode is disabled and determining whether to use Intra-Inter mode if it is not disabled.  In contrast, closest prior art U.S. Patent Application Publication No. 2014/0355677 A1 (“Kondo”) always uses an inter-intra merge mode if it is available, and only considers using intra and inter prediction mode if the merge mode cannot be used.  Kondo Figs. 8–9 (only encoding CU data in merge mode if merge flag is 1 and only determining whether to use intra or inter mode if merge flag is 0).  A modification to or combination with Kondo to make merge mode optional instead of mandatory when it is enabled as claimed, for example, as may be the case with WO2016/072775 A1 of record, would require impermissible hindsight and may even be considered as changing its principle of operation, so such modification or combination would not be considered “obvious” as required under 35 U.S.C. § 103(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art all disclose determining weighted intra-inter prediction, but not the claimed logarithmic weighing:
U.S. Patent Application Publication No. 2014/0072041 A1
U.S. Patent Application Publication No. 2018/0376149 A1
U.S. Patent Application Publication No. 2019/0215521 A1
U.S. Patent Application Publication No. 2020/0120334 A1
U.S. Patent Application Publication No. 2020/0162737 A1
U.S. Patent Application Publication No. 2020/0252640 A1
U.S. Patent Application Publication No. 2020/0275115 A1
U.S. Patent Application Publication No. 2012/0263229 A1
U.S. Patent Application Publication No. 2015/0195566 A1
U.S. Patent Application Publication No. 2021/0006784 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487